Order, Supreme Court, New York County (Rosalyn Richter, J.), entered March 6, 2002, which denied and dismissed the petition brought pursuant to CPLR article 78 to annul respondent’s revocation of petitioner’s pistol licenses, unanimously affirmed, without costs.
Substantial evidence supports respondent’s revocation of petitioner’s pistol licenses (see Matter of Trimis v New York City Police Dept., 300 AD2d 162 [2002]). On his various applications for pistol licenses, petitioner repeatedly and intentionally misrepresented that he had never received psychiatric treatment, and petitioner also failed to notify the License Division of a police complaint filed against him by a neighbor (see 38 RCNY 5-30 [d]). Concur — Buckley, P.J., Rosenberger, Ellerin, Wallach and Lerner, JJ.